Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, US 20120147961 A1-Guo et al (Hereinafter referred to as “Guo”), in view of US 20070147503 A1-Ikeda et al (Hereinafter referred to as “Ikeda”), in further view of US 2011/0164677 A1-Lu et al (Hereinafter referred to as “Lu”) does not disclose, with respect to claim 1, A video decoding device for decoding video using inter prediction, the video decoding device comprising: a decoding control unit which controls an inter-PU partition type and an inter prediction direction of a CU to be decoded, based on a maximum number of motion vectors allowed for an image block having a predetermined area whose size is equal or larger than a size of a LCU and the number of motion vectors of a decoded image block contained in the image block having the predetermined area as claimed.  Rather, Guo discloses a video encoding device for encoding video using inter prediction (Fig 3), comprising: an encoding control for controlling unit (Fig 3) which controls an inter-PU partition type of a CU to be encoded (Fig 9), and an inter prediction direction of the inter-PU partition type of the CU to be encoded based on the number of motion vectors allowed for an image block having a predetermined area and the number of motion vectors of an encoded image block contained in the image block having the predetermined area ([0111], wherein inter-prediction unit 304 may use rectangular partitioning modes to one or more generate of the sample block of the CU, perform motion estimation operations for PUs, and perform motion compensation operations to generate prediction blocks based on motion vectors. The sample block is interpreted as the predetermined area. Guo discloses in [0111], interpredicton unit may use (control) partitioning modes (types) of the sample block (predetermined area) based on motion vectors identified during the motion estimation operation. The motion vectors that are identified during the motion estimation operation is interpreted as the max vector since the applicant never specifies what the max vector consists. In other words, all motion vectors identified in the motion estimation operation are the max vectors. The entire motion estimation operation is broad enough to include an image block. Furthermore, Guo discloses controlling an interpredicton direction of the inter-Pu partition type of the cu to be encoded based on a maximum number of motion vectors allowed for an image block having a predetermined area and the number of motion vectors of an encoded image block contained in the image block having the predetermined area. [0130] discloses using (controlling) a direct mode (inter-Pu type) based on motion vectors.). Similarly, Ikeda discloses an inter-PU partition type and an inter prediction direction of the inter-PU partition type based on the maximum number of motion vectors allowed (Ikeda clearly shows in fig. 11 using (controlling) a partition type based on max vectors. In addition, Fig 10, [0073], shows interpredicton direction based on motion vectors. Lee discloses restricting inter-prediction direction candidates based on a relationship between a maximum number of motion vectors allowed for an image block having a predetermined area and the number of motion vectors of a decoded cu contained in the image block having the predetermined area ([0043], wherein interpredicton may be restricted in considering only a single motion vector per partition. B slices may allow up to two motion vectors). 
The same reasoning applies to claims 2-3 mutatis mutandis.  Accordingly, claims 1-3 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487